United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.E., Appellant
and
DEPARTMENT OF THE NAVY, SEALIFT
COMMAND, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-860
Issued: December 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 19, 2010 appellant filed a timely appeal from an October 26, 2009 merit
decision of the Office of Workers’ Compensation Programs and a January 26, 2010 decision
denying merit review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUES
The issues are: (1) whether appellant established a right wrist injury causally related to
factors of his federal employment; and (2) whether the Office properly determined that his
application for reconsideration was insufficient to warrant merit review of the claim.
FACTUAL HISTORY
On August 14, 2009 appellant, then a 72-year-old supply officer, filed an occupational
disease claim (Form CA-2) alleging that he sustained a right wrist injury as a result of his federal
employment. On the claim form he stated that he had been working until July 15, 2009, when he
underwent a right wrist fusion surgery. Appellant stated on the claim form that he had an initial

injury at work in 1998, with no claim form submitted and a second employment incident on
April 26, 2002.
Appellant submitted medical evidence in support of his claim. An employing
establishment health unit note dated July 17, 1998 indicated that he reported a stiff right wrist,
which he had since 1995. In a report dated May 18, 2009, Dr. Ian Lang, an internist, provided a
history of chronic right wrist pain after a fall in wet conditions in 1998.
By letter dated September 22, 2009, the Office requested that appellant submit additional
factual and medical evidence. In a decision dated October 26, 2009, it denied the claim for
compensation. The Office found the factual and medical evidence was insufficient to establish
the claim.
On October 27, 2009 the Office received additional evidence. Appellant submitted a
traumatic injury claim form (CA-1) with a signature, dated May 17, 2002. According to him, the
injury occurred on April 26, 2002 while moving boxes. Appellant stated that the strap on the
box fell off and hit him, and he tried to catch the box to protect himself and injured his right
wrist and shoulder. In a treatment note dated May 17, 2002, from the employing establishment
health unit, a medical officer reported appellant having an injury on April 26, 2002 when a box
fell and hit him on the wrist and shoulder.
In a report dated October 1, 2009, Dr. Michal Lenihan, an orthopedic surgeon, provided a
history of slip and fall in 1998 with a fracture of the right wrist. He provided results on
examination and stated that the 1998 injury led to an instability pattern in the wrist and
subsequent collapse of the intercarpal and radiocarpal joints. Dr. Lenihan opined that this
produced post-traumatic arthritis and the need for wrist fusion surgery. On November 16, 2009
appellant requested reconsideration of his claim.
By decision dated January 26, 2010, the Office found the reconsideration request was
insufficient to warrant merit review of the claim. It found the medical evidence was not relevant
as appellant had not established the factual aspect of the claim. As to the Form CA-1, the Office
stated that they did not have a claim number associated with this injury.
LEGAL PRECEDENT -- ISSUE 1
A claimant seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.2
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
1

5 U.S.C. §§ 8101-8193.

2

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

2

for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.3
ANALYSIS -- ISSUE 1
Appellant filed an occupational disease claim and referred to an employment incident in
1998 and a second incident in 2002. He did not provide a detailed factual statement regarding
these incidents. The claim form refers briefly to incidents involving his wrist, without providing
additional explanation. It is appellant’s burden to submit sufficient evidence to establish that the
incidents occurred as alleged. There must be a detailed description of the employment factors he
believes caused or contributed to the claimed condition.4 Appellant did not submit a detailed
factual statement in this case. In addition, once the employment factors are identified and
established, there must be medical evidence on causal relationship between a diagnosed
condition and the work factors.5
In this case, appellant did not respond to the September 22, 2009 request for additional
factual and medical evidence. The Board finds that he did not meet his burden of proof in this
case.
On appeal, appellant states that his right wrist condition was the direct result of two
specific incidents. As noted, he has the burden of proof to submit the factual and medical
evidence to establish his claim and he did not meet his burden of proof.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the Act,6
the Office’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either: “(i) shows that [the Office] erroneously applied or interpreted a specific
point of law; (ii) advances a relevant legal argument not previously considered by [the Office];
or (iii) constitutes relevant and pertinent evidence not previously considered by [the Office].”7
Section 10.608(b) states that any application for review that does not meet at least one of the
requirements listed in section 10.606(b)(2) will be denied by the Office without review of the
merits of the claim.8
3

Ruby I. Fish, 46 ECAB 276, 279 (1994).

4

O.W., 61 ECAB

5

See Donald W. Wenzel, 56 ECAB 390 (2005).

(Docket No. 09-2110, issued April 22, 2010).

6

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application).”
7

20 C.F.R. § 10.606(b)(2).

8

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

3

ANALYSIS -- ISSUE 2
As noted above, the Office properly determined that appellant had not submitted
sufficient factual evidence to establish his claim for compensation. Appellant had referred to a
1998 incident and a 2002 incident without providing further detail. On reconsideration,
however, he submitted additional factual evidence regarding an April 26, 2002 incident. He
submitted a Form CA-1 that described an incident on April 26, 2002 involving the moving of
boxes. In addition, appellant submitted an employing establishment treatment note indicating
that on May 17, 2002 he provided a history of an April 26, 2002 incident.
The Office stated that it did not have a claim form associated with a 2002 injury, but that
is not the issue. Appellant filed an occupational disease claim and alleged that his condition was
related to 1998 and 2002 employment incidents. The claim was denied as the factual evidence
was insufficient with respect to the alleged incidents. On reconsideration, appellant submitted
new and relevant evidence regarding the 2002 incident. The CA-1 form provided details
regarding an April 26, 2002 employment incident that were not previously of record. In
addition, the employing establishment health unit note described an April 26, 2002 incident and
is also new and relevant factual evidence regarding the occurrence of an April 26, 2002 incident.
The Board accordingly finds that appellant has submitted new and relevant evidence not
previously considered by the Office. Appellant has met the standard of 5 U.S.C. § 606(b)(2)(iii)
and is therefore entitled to a merit review. The case will be remanded for a merit decision.
CONCLUSION
The Board finds appellant did not meet his burden of proof to establish an employmentrelated wrist condition. On reconsideration appellant submitted new and relevant evidence and
therefore is entitled to a merit review of his claim.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 26, 2009 is affirmed. The decision dated January 26,
2010 is set aside and the case remanded for further action consistent with this decision of the
Board.
Issued: December 21, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

